DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 10/01/2021.
The amendments filed on 10/01/2021 have been entered. Applicant has cancelled claims 17 and 20, accordingly claims 1-16 and 18-19 remain pending. Claim 9 was previously withdrawn from consideration. Applicant has presently amended claims 1, 7, 14, and 18. 
The previous rejections of claim 7 under 35 U.S.C 112(a) have been withdrawn in light of applicant's amendments. 

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 10/01/2021, with respect to the rejection of amended claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baba et al.
Applicant's arguments, see pages 9-10 of Remarks, regarding the 35 USC 103 rejection of claims 14 and 18 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees because the waiting period in Takimoto does not correspond to a low power mode when the Doppler spectrum is being generated. The scanning period of Takimoto, as shown in Figs. 13 and 15 below, includes both low and high power modes. Specifically, steps S11-S17 in Fig. 13 include alternating from low power to high power and then back to low power prior to reaching the wait time (S18-S19). As can be seen in Fig. 15 the waiting period of Takimoto does not correspond to generation of a Doppler spectrum. 

    PNG
    media_image1.png
    636
    766
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    849
    437
    media_image2.png
    Greyscale
 

Claim Interpretation
Claim 1 recites the newly amended limitation of “when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed” which in an interpretation it may be construed as a conditional limitation where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the 
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a wait time of the first scanning based on a repetition period of the first scanning is increased [...]” which renders the claim indefinite. It is unclear what is increased. Specifically it is unclear whether the “wait time” or the “repetition period” is increased. For the present purposes of examination, the limitation has been interpreted as the repetition period being increased. Further clarification is required.
Claim 1 further recites the limitation “the transmission and reception circuitry is configured to [...] by changing an upper limit of the flow speed range” which renders the claim indefinite. It is unclear whether this is the same or different upper limit previously recited in the claim. For the present purposes of examination, the limitations have been interpreted as being the same. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (US 2013/0345564, December 26, 2013, hereinafter “Nakaya”) in view of Baba et al. (US 2013/0281855, October 24, 2013, hereinafter “Baba”).
Regarding claim 1, Nakaya discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute first scanning (transmission and reception processing units (21) and (22), Fig. 1 and corresponding description; also see [0036]);
processing circuitry configured to control (control unit (80), Fig. 1 and corresponding description)
obtaining a wait time of the first scanning (“the period (gap period) in which the ultrasonic wave corresponding to the Doppler mode is not transmitted” [0070], see Figs. 10, 11, and corresponding descriptions) based on a repetition period of the first scanning (pulse repletion frequency [0060]) and a required time of the first scanning (time required for “number of data of the Doppler mode” to be collected [0069], [0070]), wherein
the transmission and reception circuitry is configured to execute second scanning different from the first scanning during the wait time obtained by the processing circuitry to prevent reduction in a frame rate (see color mode and B mode scanning during gap period in Figs. 10, 11, and corresponding descriptions; also see [0060]).
second scanning in which a subjects is scanned along a plurality of scanning lines; and generating a color Doppler image based on reflected wave data collected through the second scanning (“The color mode is a mode to display a two-dimensional blood flow image (color Doppler mode image)” [0031]).
Therefore, Nakaya discloses the claimed invention except that the first and the second scanning are reversed (e.g. color Doppler image data is collected during the wait time). It has been held that merely rearranging the order of components or steps only requires a routine skill in the art, and the claim is therefore made obvious by Nakaya. (see MPEP 2144.04). Examiner further notes, as seen in Figs. 10, 11 and corresponding descriptions that the time and amount of data collection for the different scanning types can be varied to prioritize the quality of a desired scanning type in varying physiological conditions. 
Although Nakaya discloses raising the frame rate of certain modes by adjusting the pulse repetition frequency ([0060]) and optimizing the flow velocity range (e.g. see [0052]), 
Nakaya fails to disclose when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed, [...] a repetition period of the first scanning increased in accordance with the changing of the flow speed range [...] wherein second scanning is executed by changing an upper limit of the flow speed range.
However Baba teaches, in the same field of endeavor, when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed (“whereas the Doppler velocity range becomes lower [...] the velocity range of the Doppler spectrum image is lowered due to the sound velocity limit” [0100]; also see Fig. 15, reproduced below), [...] a repetition period of the first scanning increased in accordance with the changing of the flow speed range (“When an interleaved scanning method is performed, the PRF decreases according to the quantity of the range gates” [0100]; also see Fig. 15; examiner notes that as repetition period and repetition frequency, i.e. “PRF”, are inversely related, the repetition period increases when the PRF decreases) [...] wherein second scanning is executed by changing an upper limit of the flow speed range (“When an interleaved scanning method is performed, the PRF decreases according to the quantity of the range gates. Thus, the velocity range of the Doppler spectrum image is lowered due to the sound velocity limit caused” [0100]; also see “perform an interleaved scanning method if the distance judging unit 17b has determined that the total length of the distances is smaller than the threshold value” [0101]).

    PNG
    media_image3.png
    373
    525
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with disclose when an upper limit of a flow speed range of the color Doppler image is changed to a low flow speed, [...] a repetition period of the first scanning increased in accordance with the changing of the flow speed range [...] wherein second scanning is executed by changing an upper limit of the flow speed range as taught by Baba in order to obtain a Doppler spectrum image having excellent image quality even for a fast bloodstream at a range gate set in a deep position ([0101] of Baba).
Regarding claim 2, Nakaya further discloses wherein the repetition period corresponds to a period in which the first scanning is repeated ([0060]), the required time corresponds to a minimum necessary time for scanning along the scanning lines (see Doppler scan period in Figs. 10, 11, and corresponding description), and the wait time corresponds to a time from end of a first time of the first scanning until start of a second time of the first scanning (see gap period in Figs. 10, 11, and corresponding description).
Regarding claim 3, Nakaya further discloses wherein the repetition period includes the required time and the wait time (Doppler scan period and gap period of Figs. 10, 11, and corresponding description).
Regarding claim 4, Nakaya further discloses wherein the wait time is obtained as a difference between the repetition period and the required time (Doppler scan period and gap period make up the repetition period Figs. 10, 11, and corresponding description, [0060]).

Claims 5, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Takimoto et al. (US 2005/0222506, October 6, 2005, hereinafter “Takimoto”) .
Regarding claim 5, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry calculates the wait time by subtracting the required time calculated based on the position of a lower end of a region of interest of the color Doppler image from the repetition period calculated based on a flow speed range of the color Doppler image.
However, Takimoto teaches, in the same field of endeavor, wherein the processing circuitry calculates the wait time by subtracting (“calculates an input waiting time .tau.w (.tau.w=.tau.3-.tau.x) of the driving start command signal based on the data generation period .tau.x and the driving period .tau.3 of the low -power mode.” [0131]) the required time calculated based on the position of a lower end of a region of interest of the color Doppler image (“predetermined depth” [0048], [0049], [0088]) from the repetition period calculated based on a flow speed range of the color Doppler image (“the system controller 19 arranges the line mark 213 of a length equivalent to a time width t2 preferable for highest flow velocity inspection in a position delayed by a delay time (initial value) t1 from an R wave suited to the highest flow velocity inspection.” [0077]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry calculates the wait time by subtracting the required time calculated based on the position of a lower end of a region of interest of the color Doppler image from the repetition period calculated based on a flow speed range of the 
Regarding claim 7, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry calculates the wait time based on a position of a lower end of a region of interest corresponding to the color Doppler image, a number of transmission scanning lines arranged in the region of interest, and a reception frequency.
However, Takimoto teaches in the same field of endeavor, wherein the processing circuitry calculates the wait time (“and calculates an input waiting time .tau.w (.tau.w=.tau.3-.tau.x) of the driving start command signal based on the data generation period .tau.x and the driving period .tau.3 of the low-power mode.” [0131]; also see [0072]-[0073]) based on a position of a lower end of a region of interest corresponding to the color Doppler image (“a transmitting/receiving direction (.theta.D) for data collection, a range gate position (Lg) and the like are set” [0075]; also see “positions (depths” [0096]), a number of transmission scanning lines arranged in the region of interest (“the system controller 19 performs similar ultrasound wave transmission/reception in second to Mth scanning directions” [0097]), and a reception frequency (“center frequency of the received signal” [0059]-[0060]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry calculates the wait time based on a position of a lower end of a region of interest corresponding to the color Doppler image, a number of 
Regarding claim 10, Nakaya fails to disclose wherein, when a time taken for the second scanning is shorter than the wait time, the processing circuitry sets, in the wait time, a time during which the second scanning is not executed.
However, Takimoto teaches, in the same field of endeavor, wherein, when a time taken for the second scanning (data generation period, x, of low power mode Fig. 15 and corresponding description, e.g. [0131]) is shorter than the wait time (driving period 3, of low power mode, Fig. 15 and corresponding description), the processing circuitry sets, in the wait time, a time during which the second scanning is not executed (waiting time w, Fig. 15 and corresponding description).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein, when a time taken for the second scanning is shorter than the wait time, the processing circuitry sets, in the wait time, a time during which the second scanning is not executed as taught by Takimoto in order to comply with heat generation regulations or acoustic power regulations ([0015] of Takimoto).
Regarding claim 13, Nakaya fails to disclose wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image.
(“The B-mode image data and the color Doppler image data generated in the ultrasound diagnostic apparatus are not limited to the two-dimensional image data. They may be three-dimensional image data.” [0139]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image as taught by Takimoto in order to enhance visualization for a clinician. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Amino (US 2015/0335314, November 26, 2015).
Regarding claim 6, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range. Examiner 
However, Amino teaches, in the same field of endeavor, wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range (“A pulse repetition time (PRT), which is a duration of time from pulse 1 to pulse 3 during the sampling process, is determined depending on a flow velocity range.” [0055]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range as taught by Amino in order to be able to detect a maximum flow velocity ([0055] of Amino).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Tamura (US 6,425,868B1, July 30, 2002).
Regarding claim 8, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the transmission and reception circuitry executes, as the first scanning, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave.
However, Tamura teaches, in the same field of endeavor, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave (“the present processing method groups a plurality of ultrasound beams 60 to form packets 102, as shown in FIG. 4, which are used to calculate a respective color flow output line 100 of flow velocities 104 for generating the color flow image. However, the ultrasound beams 60 of each packet 102 in the present invention are laterally spaced or shifted along the horizontal axis rather than disposed in the same position” col. 5, ll. 45-55, Figs. 4, 8, and corresponding descriptions).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes, as the first scanning, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave as taught by Tamura in order to improve synchronization between images from different types of scanning (col. 11, ll. 15-25 of Tamura).
Regarding claim 11, Nakaya discloses the limitations of claim 1 as stated above but fails to disclose wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first scanning executed for each of the regions.
However, Tamura teaches, in the same field of endeavor, wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave (“a method for generating color flow images for an imaging system includes scanning sequentially a predetermined number of color flow beams through an imaging field wherein the color flow beams are laterally spaced through the imaging field. The color flow beams define a first packet of color flow beams. The first packet of color flow beams is processed to generate a first color flow output signal. An additional color flow beam, which is laterally spaced from a last color flow beam of the first packet, is scanned. The color flow beams of the first packet and the additional color flow beam, excluding a first color flow beam of the first packet, define a second packet. The second packet of color flow beams is processed to generate a second color flow output signal. This process continues for many color flow beams. A color flow image is generated from the first and second color flow signals as well as many other signals.” col. 2, l. 60- col. 3, l. 8; Figs. 3,4, 8, and corresponding description).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first scanning executed for each of the regions as taught by Tamura in order to improve the spatial resolution of the color flow image without reducing a frame rate (col. 2, ll. 25-50 of Tamura).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Baba as applied to claim 1 above and further in view of Haider (US 2005/0137479, June 23, 2005).
Regarding claim 12, Nakaya in view of Baba discloses the limitations of claim 1 as stated above but fails to disclose wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate.
However, Haider teaches, in the same field of endeavor, wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate (“the flow parameter transmits can be interleaved with B-mode vector transmits to form one flow parameter image for each B-mode grayscale image” [0058]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate as taught by Haider in order to improve synchronicity between superimposed images ([0034], [0058] of Haider).

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Nakaya.
Regarding claim 14, Takimoto discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute scanning of a subject (“a transmitting/receiving unit 40 for transmitting/receiving an electric signal to/from the ultrasound probe 20” [0043]; also see circuitry components in [0046]-[0050] and “color Doppler method or a pulse Doppler method” [0047] and [0124]); and
processing circuitry configured to control (“a system controller 19 for controlling the units of the ultrasound diagnostic apparatus 100 overall.” [0044], [0079])
generating an ultrasonic image based on reflected wave data collected through the scanning (“a data generating unit 50 for generating B-mode data, color Doppler data and Doppler spectrum data by processing the signal received from the transmitting/receiving unit 40, a data processing/storing unit 70 for saving the data generated by the data generating unit 50, generating two-dimensional B-mode image data, color Doppler image data, and spectrum data” [0043]; [0079]); and
the transmission and reception circuitry so that the scanning is executed with ultrasonic wave having energy in accordance with a length of a wait time (“The waiting time until the driving start of the high -power mode is displayed based on the permitted transmitted acoustic power set by the heat generation regulations or the acoustic power regulations, the transmitted acoustic power and the driving period of the high -power mode, and the transmitted acoustic power of the low -power mode. The operator can input the driving start command of the high -power mode based on the waiting time.” [0134]; Fig. 15 and corresponding description), the scanning being B mode scanning, color Doppler mode scanning, or scanning as a combination of the color Doppler mode scanning and the B mode scanning (“the generation of the B-mode image data and the color image data” [0128]). 
Although Takimoto suggests the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see [0132]: “Then, the operator returns to the step S14 of FIG. 13 after confirming that the input waiting time .tau.w has become 0 (step S19 of FIG. 13), and repeats the steps S14 to S19 thereafter.”, which highlights that at the end of e.g. tx of Fig. 15, i.e. claimed “end of a first time of the scanning” there is a wait time before the repeating steps S14 to S19 to begin scanning again, i.e. claimed “start of a second time of the scanning”), Takimoto fails to explicitly disclose the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning. 
However, Nakaya teaches in the same field of endeavor, a wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see gap period in Figs. 10-11, re-produced below, and corresponding descriptions).

    PNG
    media_image4.png
    428
    666
    media_image4.png
    Greyscale

Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Takimoto with the wait time corresponding to a time from end of a first time of the scanning until start 
Regarding claim 15, Takimoto further discloses wherein the processing circuitry sets, as the wait time, a time during which the scanning is not executed (see waiting time in Fig. 15 and corresponding description), and executes the scanning with ultrasonic wave energy in accordance with the length of the set wait time ([0134]). 
Regarding claim 16, Takimoto further discloses wherein, during the wait time, the processing circuitry reduces electrical power supplied to an electronic circuitry included in an ultrasonic probe performing the scanning (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode).
Regarding claim 18, Takimoto discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute scanning of a subject through a transducer element (“a transmitting/receiving unit 40 for transmitting/receiving an electric signal to/from the ultrasound probe 20” [0043]; also see circuitry components in [0046]-[0050] and “color Doppler method or a pulse Doppler method” [0047] and [0124]); and
processing circuitry configured to control (“a system controller 19 for controlling the units of the ultrasound diagnostic apparatus 100 overall.” [0044], [0079])
generating an ultrasonic image based on reflected wave data collected through the scanning (“a data generating unit 50 for generating B-mode data, color Doppler data and Doppler spectrum data by processing the signal received from the transmitting/receiving unit 40, a data processing/storing unit 70 for saving the data generated by the data generating unit 50, generating two-dimensional B-mode image data, color Doppler image data, and spectrum data” [0043]; [0079]); and
reducing, during a wait time, electrical power supplied to an electronic circuitry included in an ultrasonic probe including the transducer element (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode), the scanning being B mode scanning, color Doppler mode scanning, or scanning as a combination of the color Doppler mode scanning and the B mode scanning (“the generation of the B-mode image data and the color image data” [0128]).
 Although Takimoto suggests the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see [0132]: “Then, the operator returns to the step S14 of FIG. 13 after confirming that the input waiting time .tau.w has become 0 (step S19 of FIG. 13), and repeats the steps S14 to S19 thereafter.”, which highlights that at the end of e.g. tx of Fig. 15, i.e. claimed “end of a first time of the scanning” there is a wait time before the repeating steps S14 to S19 to begin scanning again, i.e. claimed “start of a second time of the scanning”), Takimoto fails to explicitly disclose the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning.
However, Nakaya teaches in the same field of endeavor, a wait time corresponding to a time from end of a first time of the scanning until start of a second (see gap period in Figs. 10-11, re-produced below, and corresponding descriptions).

    PNG
    media_image4.png
    428
    666
    media_image4.png
    Greyscale

Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Takimoto with the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning as taught by Nakaya in order to interleave additional types of scanning into a wait time of the scanning ([0005]-[0009] of Nakaya).
Regarding claim 19, Takimoto further discloses wherein the processing circuitry sets, as the wait time, a time during which the scanning is not executed, and reduces the electrical power during the set wait time (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793